DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are  presented for examination.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Applicant argued that the present application effective filling date of December 13, 2019 is earlier than the reference used for the rejection Takahashi indicating WO 2020/004514A1 is the reference used.”
Examiner respectfully disagrees and points out that the reference used for rejection is Takahashi (JP 2018-121167 attached herewith  will use US equivalent “US PG Pub 20210265904” hereinafter “Takahashi”).  The publication of JP2018-121167 which is attached in the office action dating 05/25/2022 as FOR document with is dated as of 6/26/2018 which is date when it was made public, more than 1 year.  Also as indicated in the documents as of June 26,2018.  Also Certificate date is July 12, 2019 which is prior to applicant’s date of Dec 13, 2019.   See below.  The document is published prior art with date of 06/26/2018 which is more than 1 year before applicant’s effective filling date, so it is at least prior art under 35 .U.S.C. 102 (a)(1) at least. The rejection still stands. 




    PNG
    media_image1.png
    656
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    854
    754
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    843
    663
    media_image3.png
    Greyscale

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and USC 102 (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi (JP 2018-121167 attached herewith  will use US equivalent “US PG Pub 20210265904” hereinafter “Takahashi”). 
Re-claim 1, Takahashi discloses a rotary reciprocating drive actuator (title) comprising: a base portion (22); a movable magnet (30) fixed to a shaft portion (13) to which a movable object is connected (16); and a drive unit  having a core body (41,411) and a coil body (43) for generating a magnetic flux in the core body (41,411)  when current is supplied, and driving the movable magnet (interaction between coil that is energized and magnet generated movement of magnet that is movable) in a rotary reciprocating manner by an electromagnetic interaction between the magnetic flux generated from the core body (41,411) and the movable magnet (30), wherein the movable magnet (30) is formed in a ring shape (see Fig.3, item 30), and is configured by alternately magnetizing an even number of magnetic poles (31,32) forming an S - pole and an N – pole (P[0046]) at an outer periphery of the shaft portion (13); a number of magnetic poles (412a, 412b) of the core body (41,411) and a number of magnetic poles of the movable magnet are equal to each other (P[0051], 30 equal to magnetic poles); 
an even number of magnetic poles (412a,412b) of the core body is respectively arranged to face the movable magnet with an air gap therebetween on the outer peripheral side of the shaft portion (P[012, even number poles disposed opposite to movable magnet an outer periphery side of shaft with airgap in between them);
 the drive unit is provided with a magnet position holding portion (24) which is a magnetic material (magnet spring, see P[0078]) provided to face the movable magnet (30) and magnetically attracts the movable magnet to a reference position (P[0078], 24 positions and hold 30 at an operation reference position); 
a pair of wall portions (222,224) is erected on the base portion to rotatably support the shaft portion via a bearing (23), and the movable object (16) is disposed between the pair of wall portions (between 222,224);
 and the drive unit is attached to one wall portion of the pair of wall portions (222,224, drive unit is attached to walls), and an angle sensor portion (74) for detecting the rotation angle of the shaft portion is attached to the other wall portion of the pair of wall portions (see P[0062]).  
 
    PNG
    media_image4.png
    459
    736
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    424
    625
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    428
    615
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    773
    888
    media_image7.png
    Greyscale

Re-claim 2, Takahashi discloses the rotary reciprocating drive actuator according to claim 1, 22wherein the angle sensor portion (74) is attached to an outer surface side of the other wall portion (another wall portion of 224, see P[0063])  
Re-claim 3, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the reference position (position of the shaft) at which the magnet position holding portion (24) magnetically attracts the movable magnet (30) is a rotational center position *center of the shaft ( 10,10)of the rotating reciprocation of the movable magnet (P[0035]).  
Re-claim 4,  Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the movable magnet (30) has an even number of magnetic poles magnetized at equal intervals at the outer periphery of the shaft portion (P[0049]).  
Re-claim 5, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion is a magnet (see Takahashi Claim 4).  
Re-claim 6, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion (24) has convexly projected (see annotated Fig.8) magnetic poles (412a,412b) provided on the core body (41,411).  
Re-claim 7, Takahashi disclosers the rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion (24) is disposed at a position between the even number of magnetic poles of the core body (412b.412b, see Fig.1) and at a position facing the movable magnet (30), see Fig.2, 3) in the radial direction (forming gap G).  
Re-claim 8, Takahashi disclose the rotary reciprocating drive actuator according to claim 1, wherein the core body (41) has an even number of core portions (412a,412 b portions, sandwiching 30) arranged at positions where the movable magnet (30) is sandwiched, and the coil body (43) is arranged so that a coil is wound around each of the core portions (41, albic around cores).  
Re-claim 9, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the movable object is a mirror that reflects a scanning light ((Takahashi Claim 20).  
Re-claim 10, Takahashi discloses the  scanner system (claim 20) comprising: the rotary reciprocating drive actuator according to claim 9; and a laser emitting unit or a laser emitting and receiving unit (P[0037, mirror reflects and emits laser light) disposed in the base portion (22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834